Exhibit 10.3

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED AND ARE THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.  REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXECUTION

 

 

GAS SERVICES AGREEMENT

 

BETWEEN

 

SM ENERGY COMPANY (“Customer”)

 

AND

 

EAGLE FORD GATHERING LLC (“Eagle Ford”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

DESCRIPTION

 

PAGE

 

 

 

 

 

I.

 

Definitions

 

1

II.

 

Quantities

 

3

III.

 

Points of Delivery

 

4

IV.

 

Nominations and Imbalances

 

4

V.

 

Fees

 

5

VI.

 

Processing Settlement

 

6

VII.

 

Taxes and Compliance Costs

 

8

VIII.

 

Custody Transfer and Responsibility

 

8

IX.

 

Liquefiable Hydrocarbon Content Tests

 

9

X.

 

Measurement

 

9

XI.

 

Measuring Equipment and Testing

 

10

XII.

 

Allocations

 

12

XIII.

 

Gas Quality

 

12

XIV.

 

Pressures

 

13

XV.

 

Accounting

 

14

XVI.

 

Force Majeure

 

14

XVII.

 

Notices

 

15

XVIII.

 

Warranty and Indemnification

 

16

XIX.

 

Successors and Assigns

 

18

XX.

 

Term

 

18

XXI.

 

Miscellaneous

 

18

XXII.

 

Signatures

 

20

 

 

 

 

 

 

 

Exhibit “A”

Points of Delivery and Redelivery

 

 

 

 

Exhibit “B”

Joint Venture Line

 

 

 

 

Exhibit “C1”

Bolt Ranch Point of Delivery

 

 

 

 

Exhibit “C2”

La Salle Area Point of Delivery

 

 

 

 

Exhibit “D”

Nomination Form

 

 

 

--------------------------------------------------------------------------------


 

GAS SERVICES AGREEMENT

 

THIS GAS SERVICES AGREEMENT (the “Agreement”) is made and entered into effective
as of July 1, 2010, by and between SM ENERGY COMPANY (“Customer”) and EAGLE FORD
GATHERING LLC, a Delaware limited liability company (“Eagle Ford”).  Customer
and Eagle Ford are sometimes referred to collectively as “Parties” or singularly
as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, Customer owns and/or controls Gas to be produced from wells located in
Webb, Dimmit, and La Salle Counties, Texas, and desires Eagle Ford, on a firm
non-interruptible basis, subject to the terms and conditions hereof, to gather,
transport, and process such Gas, and to purchase the liquefiable hydrocarbons as
calculated herein, and to redeliver Customer’s Residue Gas all as provided
herein; and

 

WHEREAS, Eagle Ford has firm transportation capacity on the Laredo-to-Katy
pipeline system of Kinder Morgan Texas Pipeline LLC (“KMTP”) and firm processing
capacity at the Houston Central Plant (“Plant”) owned and operated by Copano
Processing, L.P. (“Copano Processing”) in Colorado County, Texas, and is willing
to provide for the services desired by Customer under the terms and conditions
hereof; and

 

WHEREAS, Eagle Ford will construct a new gathering pipeline (as generally
depicted on Exhibit “B”, labeled “Joint Venture Line”), at its sole cost and
expense, from the KMTP Laredo-to-Katy pipeline to the Points of Delivery, which
is sufficient to gather Customer’s Gas as provided herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual benefits
and covenants herein contained, the Parties hereby agree as follows:

 

ARTICLE I – DEFINITIONS

 

1.1          Defined Words and Terms. Except where the context otherwise
indicates another or different meaning or intent, the following words and terms
as used herein shall be construed to have the meaning indicated:

 

(a)               “Btu” shall mean British thermal unit, which is the quantity
of heat required to raise the temperature of one pound avoirdupois of pure water
from 58.5 degrees Fahrenheit (“°F”) to 59.5°F.  MMBtu shall mean 1,000,000 Btu.

 

(b)               “Conventional Lease Separation” shall mean the separation of
equilibrium liquids from the effluent produced by wells delivering Gas to the
Points of Delivery hereunder without using adsorption, absorption, external
refrigeration, or other cooling processes.

 

(c)                “Cubic Foot of Gas” shall mean the volume of Gas contained in
one cubic foot of space at a standard pressure base and at a standard
temperature base.  The standard pressure base shall be 14.73 psia, and the
standard temperature base shall be 60°F. The terms “Mcf” and “MMcf” shall mean,
respectively, 1,000 cubic feet and 1,000,000 cubic feet.

 

1

--------------------------------------------------------------------------------


 

(d)               “CPI-U” means the “All Items Consumer Price Index for All
Urban Consumers, U.S. City Average,” as compiled monthly by the U.S. Department
of Labor, Bureau of Labor Statistics utilizing a standard reference base period
of 1982-84 equals 100, unadjusted for seasonal variation.

 

(e)                “Day” or “Daily” shall mean a 24-hour period beginning at
9:00 a.m. (central time) on a calendar day and ending at 9:00 a.m. (central
time) on the next succeeding calendar day.  Any Day other than Saturday, Sunday,
or legal holiday for commercial banks under either the laws applicable to
national banking associations or those applicable to Texas state chartered
banks, shall mean “Business Day.” The date of a day shall be that of its
beginning.

 

(f)                 “Gas” shall mean natural Gas produced in its original state
from Gas and/or oil wells, but shall not include such iso-butane and heavier
hydrocarbons as are removed, prior to the delivery hereunder, by Conventional
Lease Separation.  The classification by the Railroad Commission of Texas shall
control hereunder as to whether a well is a Gas well or an oil well.

 

(g)                “Gathering System” shall mean the Joint Venture Line and
other facilities owned and operated by Eagle Ford and utilized to gather
Customer’s Gas.

 

(h)               “GPM” shall mean gallons per Mcf as determined at the Points
of Delivery.  This term refers to the content of components in natural Gas that
are recoverable or recovered as liquid products.

 

(i)                   “Gross Heating Value” shall mean the gross number of Btu
that would be contained in a volume of one (1) cubic foot of Gas at a
temperature of sixty (60) degrees Fahrenheit, and under a pressure of fourteen
and seventy-three hundredths (14.73) psia and adjusted to reflect the actual
water vapor content of the Gas delivered.  If the Gas contains less than seven
(7) pounds of water vapor per million cubic feet then the Gas shall be deemed
dry.

 

(j)                  “Gas Daily Index” shall mean the midpoint average price
published in the Platts Gas Daily Price Guide for the Month in which an
Imbalance occurs under the heading Midpoint Averages, subheading
“East-Houston-Katy,” Houston Ship Channel.

 

(k)               “HSC Index” shall mean the price published by Platts, a
Division of the McGraw-Hill Companies, in the first issue of Inside F.E.R.C.’s
Gas Market Report in the Month of production under the heading Market Center
Spot-Gas Prices, subheading East Texas, Houston Ship Channel Index.

 

(l)   “Hydrocarbon Shrinkage” shall mean the amount, in MMBtu, by which
Customer’s Gas delivered at the Points of Delivery is reduced as a result of
calculating the Plant Products as set forth in Section 6.2 below.

 

(m)           “Imbalance” shall mean the positive or negative difference each
Month between Customer’s Residue Gas delivered by Eagle Ford at the Points of
Redelivery and Customer’s nominations to its downstream pipeline(s) at the
Points of Redelivery during such Month.

 

2

--------------------------------------------------------------------------------


 

(n)               “Month” shall mean a period beginning at 9:00 a.m. (central
time) on the first Day of a calendar month and ending at 9:00 a.m. (central
time) on the first Day of the next succeeding calendar month.

 

(o)                 “Plant Fuel, Flare and Losses” shall be fixed based at the
amount set forth in Section 6.2 below and applied to Customer’s Gas delivered at
the Points of Delivery.

 

(p)               “Plant Products” shall mean the liquefiable hydrocarbon
calculated using the fixed recoveries of each component (as set forth in
Section 6.2 below) and applied to Customer’s Gas delivered at the Points of
Delivery.

 

(q)               “Plant Thermal Reduction” (“PTR”) shall mean the sum of the
Hydrocarbon Shrinkage and Plant Fuel, Flare and Losses.

 

(r)                  “Points of Delivery” shall mean the meter facilities
described on Exhibit “A”.

 

(s)                 “Points of Redelivery” shall mean the inlet flange of the
meters at the tailgate of the Plant that measure the Residue Gas delivered into
the pipelines or pooling points named on Exhibit “A.”

 

(t)                  “Psia” or “psia” shall mean pounds per square inch
absolute.

 

(u)               “Psig” or “psig” shall mean pounds per square inch gauge.

 

(v)               “Residue Gas” shall mean the total quantity of Customer’s Gas
received at the Points of Delivery each Month, less Customer’s PTR calculated
hereunder.

 

ARTICLE II – QUANTITIES

 

2.1        Commitment. Subject to all of the terms, conditions, and limitations
herein set forth, Customer hereby commits to the performance of this Agreement
and agrees to deliver or cause to be delivered to Eagle Ford, and Eagle Ford
agrees to receive from Customer, and transport, and process, as provided herein,
during the term hereof at the Points of Delivery, Gas owned and/or controlled by
Customer (excluding any Gas originating from third parties during the first two
Contract Periods described below in this Section 2.1, however this exclusion
does not apply to royalty owners’ Gas or overriding royalty owners’ Gas or other
working interest owners’ Gas produced from a well in which Customer owns a
working interest) which is received at the  Points of Delivery described in
Exhibit “A,” up to a Maximum Daily Quantity (the “Firm MDQ”) for each such
Delivery Period as follows:

 

Delivery Period

 

Firm MDQ MMBtu/Day

1.) In-Service Date of the Gathering System through 12/31/2011*

 

[*****]

2.) 1/1/2012 -12/31/2012

 

[*****]

3.) 1/1/2013 -12/31/2014

 

200,000

4.) 1/1/2015 -12/31/2021

 

[*****]

 

--------------------------------------------------------------------------------

*In the event that during this Delivery Period, Eagle Ford notifies Customer in
writing that Copano Processing has completed the necessary expansion of its
fractionation capacity at the Plant, the Firm MDQ for the remainder of this
Delivery Period shall be [*****]MMBtu/Day.

 

3

--------------------------------------------------------------------------------


 

Eagle Ford shall redeliver to Customer at the Points of Redelivery, on a firm
basis subject to all the provisions of this Agreement, the Residue Gas
attributable to the Firm MDQ.  The “In-Service Date” shall be the date that the
Gathering System is operational and ready to receive and gather Customer’s Gas,
as determined by Eagle Ford and specified in a written notice to Customer.

 

2.2          Interruptible Quantities. Customer may deliver and Eagle Ford may
receive at the Points of Delivery mutually agreeable quantities of Gas each Day
in excess of the Firm MDQ, on an interruptible basis, under the same terms and
conditions provided for in this Agreement, up to a quantity of Gas that Eagle
Ford agrees to receive from time to time.  Eagle Ford shall redeliver to
Customer at the Points of Redelivery, on an interruptible basis, the Residue Gas
attributable to the Gas in excess of the Firm MDQ.  For the purpose of clarity,
it is understood and agreed by the Parties that all Gas delivered at the Points
of Delivery in excess of the Firm MDQ on an interruptible basis will be counted
towards the Customer’s Period Quantity Commitment as described in Section 5.3
herein.

 

ARTICLE III – POINTS OF DELIVERY

 

3.1          Points of Delivery.  Shall mean the Eagle Ford owned meter
facilities described on Exhibit “A.”

 

ARTICLE IV – NOMINATIONS AND IMBALANCES

 

4.1          Daily Nominations.  Customer shall nominate by 10:30 a.m. on a
Business Day prior to the Day of flow, in accordance with Eagle Ford’s
nomination procedures, the quantity of Gas per Day (“Daily Nominated Quantity”)
that Customer will deliver to Eagle Ford at each Point of Delivery and receive
at each Point of Redelivery.  Intra-day nominations will be made in accordance
with Eagle Ford’s nomination procedures.  The quantities to be transported shall
be as agreed to by the Parties (the “Confirmed Nominations”) and described in a
Nomination Form, substantially in the form of the attached Exhibit “D.” 
Customer shall make all necessary arrangements to receive Customer’s Residue Gas
at the Points of Redelivery.  Eagle Ford shall have no obligation to gather
Customer’s Gas on any Day for which Customer does not have a Confirmed
Nomination.

 

4.2          Right to Balance.  The Parties agree that during the term hereof
Eagle Ford shall have the right to operate its Gathering System and to accept
and deliver Gas hereunder in such a manner as to maintain balance between
receipts and deliveries of Gas subject to this Agreement as closely as
possible.  Eagle Ford will have the right and option (i) to refuse to accept
Customer’s Gas in excess of its Confirmed Nominations at the Points of Delivery,
and (ii) to refuse to accept Residue Gas delivery nominations at the Points of
Redelivery if such nominations exceed the quantity of Customer’s Residue Gas
available at the Points of Redelivery.

 

4.3          Cash-Out. Each Month Eagle Ford shall value Customer’s Imbalance,
if any, at the Gas Daily Index.  Over-deliveries of Residue Gas by Customer at
the Points of Redelivery will be sold to Eagle Ford at the Gas Daily Index. 
Under-deliveries of Residue Gas by Customer at the Points of Redelivery will be
purchased by Customer from Eagle Ford at the Gas Daily Index.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V – FEES

 

5.1          Service Fee.  For each MMBtu of Customer’s Gas delivered to the
Points of Delivery with a GPM content equal to or greater than [*****] (the GPM
for this purpose will be calculated Daily based upon the weighted average GPM at
the Points of Delivery, provided that the GPM at any Points of Delivery shall
not be less than [*****]), Customer will pay Eagle Ford a Service Fee equal to
the sum of $[*****] plus [*****]% of the HSC Index (“Service Fee”). The Service
Fee applicable to Customer’s Gas containing less than [*****] GPM (the GPM for
this purpose will be calculated Daily based upon the weighted average GPM at the
Points of Delivery) will be subject to the negotiation of mutually agreeable
terms. The Service Fee will be reduced by $[*****] per MMBtu at the time the
Total Quantity Commitment is met by delivery of Gas, including the quantity for
which payment of a Deficiency Fee is made pursuant to Section 5.3, prior to the
expiration of the Primary Term.

 

5.2          Inflation Adjustment. Commencing on January 1, 2017, and continuing
for the Term of this Agreement, Customer and Eagle Ford agree that the Service
Fee and the $[*****] portion of the T&F Fee shall be adjusted annually
(effective on each January 1) by the percentage increase or decrease in the
CPI-U for the preceding twelve-Month period determined by comparing the CPI-U
for the November immediately preceding the applicable January 1 to the CPI-U for
the prior November (“Inflation Adjustment”). The Parties agree that the adjusted
Service Fee shall never decrease as a result of the Inflation Adjustment below
the original amount set forth in Sections 5.1 and 6.3. In the event the CPI-U is
no longer published, the Parties shall mutually agree to a replacement
inflationary index.

 

5.3          Quantity Commitment. Commencing on the effective date of this
Agreement, as determined under ARTICLE XX - TERM, Customer hereby commits to
deliver a minimum quantity of Gas during each Contract Period specified below in
this Section 5.3 (“Period Quantity Commitment”) as set forth below. If Customer
fails to deliver the Period Quantity Commitment at the end of each Contract
Period, then Customer shall pay Eagle Ford, at the conclusion of each Contract
Period, an amount equal to $[*****] per MMBtu (“Deficiency Fee”) times the
deficient quantity in MMBtu. Gas delivered in excess of the Period Quantity
Commitment in a Contract Period will be credited to the Period Quantity
Commitment for subsequent Contract Periods.

 

Contract Periods

 

Period Quantity
Commitment MMBtu

1. In-Service Date of the Gathering System through 6/30/2012

 

Equals the number of days between the In-Service Date through 6/30/2012 times
[*****]

2. 7/1/2012 -12/31/2012

 

[*****]

3. 1/1/2013 -12/31/2013

 

[*****]

4. 1/1/2014 -12/31/2014

 

[*****]

5. 1/1/2015 -12/31/2015

 

[*****]

6. 1/1/2016 -12/31/2016

 

[*****]

7. 1/1/2017 -12/31/2017

 

[*****]

8. 1/1/2018 -12/31/2018

 

[*****]

9. 1/1/2019 -12/31/2019

 

[*****]

10. 1/1/2020 -12/31/2020

 

[*****]

11. 1/1/2021 -12/31/2021

 

[*****]

TOTAL QUANTITY COMMITMENT

 

Equals the summation of all Period Quantity Commitments

 

5

--------------------------------------------------------------------------------


 

5.4          MDQ Change. If Customer delivers the Total Quantity Commitment
through December 31, 2021, and Customer’s average Daily deliveries are less than
[*****]% of Customer’s then-existing Daily Firm MDQ for a period of four
consecutive months, then Eagle Ford shall have the right to reduce the
then-existing Firm MDQ. Any such reduction shall not result in a Firm MDQ that
is less than [*****]% of the total average quantity of Gas delivered by Customer
over the above 4-Month period. Following a reduction as contemplated in the
foregoing, Customer shall have the right, subject to available firm capacity as
determined in Eagle Ford’s sole discretion, reasonably exercised, to an increase
of the then-existing Firm MDQ; provided, however, that Customer’s new Firm MDQ
following any such increase shall not exceed the Firm MDQ specified in
Section 2.1 for the applicable Contract Period.

 

5.5          Quantity Commitment Reduction. Beginning on January 1, 2017, and
for each calendar year thereafter, Customer shall have the right to reduce its
Period Quantity Commitment (as defined in Section 5.3 above) by [*****]%. The
Firm MDQ shall be adjusted to reflect any reduction in Period Quantity
Commitment. For example: If Customer elects to reduce the Period Quantity
Commitment on January 1, 2017, then the Firm MDQ for such Calendar year shall
become [*****] MMBtu/Day, or [*****]MMBtu annually. If Customer elects to reduce
its Period Quantity Commitment, the Deficiency Fee (as defined in Section 5.3
above) for Customer’s remaining Period Quantity Commitment shall increase to
$[*****] per MMBtu.

 

5.6          Failure To Receive Gas.  If, at any time during the term of this
Agreement, Eagle Ford is unable to take all of Customer’s available Gas up to
the Firm MDQ on any Day for any reason, including Force Majeure, then Customer
shall receive credit against the Period Quantity Commitment for delivering the
greater of the previous Month’s average Daily deliveries in aggregate or the
Daily equivalent Period Quantity Commitment for such Day(s). In the event Eagle
Ford is unable to take Customer’s Gas delivered under the terms and conditions
hereof up to the Firm MDQ for a total of 45 Days in any one calendar year, but
not to exceed 60 Days in any two consecutive calendar years, excluding periods
of Force Majeure (“Reduced Flow Period”), then Customer shall have the right to
terminate this Agreement by providing 30 Days prior written notice to Eagle Ford
within 15 Days following the Reduced Flow Period. The right of termination
provided for in the preceding sentence shall also apply in the event a period of
Force Majeure exceeds 270 consecutive days wherein Eagle Ford cannot take the
Firm MDQ in effect at such time. Upon such termination there will be no further
obligation on the part of either Party (except obligations incurred before the
effective date of termination, including to pay for Gas delivered and not yet
paid for) and any accumulated obligation related to the Period Quantity
Commitment, if any, will be waived.

 

ARTICLE VI – PROCESSING SETTLEMENT

 

6.1          Plant Products.  Customer agrees to sell to Eagle Ford, and Eagle
Ford agrees to purchase from Customer, under the provisions hereof, all Plant
Products attributable to Customer’s Gas. As consideration for the purchase of
the Plant Products by Eagle Ford from Customer hereunder, Eagle Ford shall pay
Customer the value of the Plant Products as determined in Section 6.3 below.
Eagle Ford shall take title to the Plant Products at the Points of Delivery.

 

6

--------------------------------------------------------------------------------


 

6.2          Plant Recoveries. The Plant recoveries and FF&L will be fixed as
shown below:

 

Product

 

Initial Recoveries

Ethane

 

[*****]

Propane

 

[*****]

Butanes

 

[*****]

Pentanes+

 

[*****]

Plant FF&L

 

[*****]

 

Product

 

Recoveries after 200
MMcf/d Proposed
Expansion

Ethane

 

[*****]

Propane

 

[*****]

Butanes

 

[*****]

Pentanes+

 

[*****]

Plant FF&L

 

[*****]

 

Product

 

Recoveries after Full
Replacement of Lean
Oil Plant

Ethane

 

[*****]

Propane

 

[*****]

Butanes

 

[*****]

Pentanes+

 

[*****]

Plant FF&L

 

[*****]

 

Recoveries after the full replacement of the lean oil plant are further
described in Section 6.5 below.

 

6.3          Value. The value for the Plant Products shall be (i) one hundred
percent (100%) of the OPIS Mont Belvieu Index monthly average of the daily
average of the high and of the low prices for purity ethane, and (ii) one
hundred percent (100%) of the OPIS Mont Belvieu Index Non-TET monthly average of
the daily average of the high and of the low prices for propane, isobutane,
normal butane, and natural gasoline, both less the transportation and
fractionation fee (the “T & F” Fee) defined below. The T & F Fee shall mean the
greater of (i) $[*****] per gallon, or (ii) the fee calculated and determined in
cents per gallon on a Monthly basis using the following formula:

 

T & F = [*****] + [*****] + ([*****] x (HSC Index/3.50)) cents per gallon

 

6.4          Residue Gas.  Eagle Ford shall deliver Customer’s Residue Gas to
Customer, or its designee, at the Points of Redelivery.  Subject to
availability, Customer shall have access to the pipeline interconnections shown
on Exhibit “A.”  Eagle Ford shall deliver Customer’s Residue Gas to Customer, or
its designee, in condition and at pressures sufficient to allow the Gas to enter
the Points of Redelivery up to the MAOP of the respective Points of Redelivery.

 

7

--------------------------------------------------------------------------------


 

6.5          Replacement of Lean Oil Plant. In the event substantially all of
the lean oil processing equipment at the Plant is replaced with cryogenic
equipment having a capacity of approximately 450,000 MMBtu per Day, then
commencing on the first day of the Month following the Month the new cryogenic
equipment is placed in service, the ethane recovery factor shall be fixed at
[*****]% and shall remain fixed for [*****] ([*****]) calendar years. After such
time, the ethane recovery factor shall be [*****]%.  Eagle Ford shall notify
Customer in writing that Copano Processing has replaced the lean oil plant at
the Plant.

 

6.6          Ethane Rejection. Customer will have the right to reject ethane
each Month by providing Eagle Ford with five (5) Business Days’ notice prior to
the first Day of such month. Customer’s ethane recovery for any Month during
which Customer has elected to reject ethane will be fixed at [*****]% of the
theoretical gallons of ethane contained in Customer’s Gas.  All other fixed
recoveries as set forth in Section 6.2 will remain the same during ethane
rejection.

 

ARTICLE VII - TAXES AND COMPLIANCE COSTS

 

7.1          General. Subject to the provisions of Section 7.2 below, Eagle Ford
shall pay or cause to be paid all taxes and assessments imposed on Eagle Ford,
and Customer shall pay or cause to be paid all taxes and assessments imposed
upon Customer.  In the event any new or additional taxes are imposed on
Customer’s Gas or Residue Gas during the term of this Agreement, Customer shall
be responsible for and pay such taxes, or shall reimburse Eagle Ford therefore
if Eagle Ford has paid or reimbursed others for such taxes.

 

7.2           Reimbursement.  Notwithstanding anything contained in this
Agreement to the contrary, if there is a change in any applicable law or
regulation after the effective date of this Agreement which results in a
governmental authority imposing, in Eagle Ford’s sole determination, reasonably
exercised, an additional direct or indirect, actual or pro rata cost or expense
on Eagle Ford in connection with or related to the quality of Customer’s Gas,
including but not limited to: (i) any tax, assessment or emission credit,
allowance or offset expense, (ii) any requirements to modify facilities or
operations, (iii) any requirement to prevent, reduce, control, or monitor
emissions, or (iv) other cost or expense based upon or related to greenhouse gas
content or emissions (collectively, “Compliance Costs”), Customer will be fully
responsible for its share of the Compliance Costs. Customer’s share of the
Compliance Costs will be based on the ratio of the mole percent of carbon
dioxide per Mcf in Customer’s Gas at the Points of Delivery times the total Mcf
delivered by Customer at such points bears to the mole percent of carbon dioxide
per Mcf in all Gas delivered at the inlet of the Plant times the total Mcf
delivered at the Plant, or other mutually agreeable method. If Eagle Ford
recovers a portion of the Compliance Costs paid by Customer at a future date
from third parties, Eagle Ford shall reimburse Customer for its proportionate
share of such recovery.  Eagle Ford shall have the right to deduct all
Compliance Costs for which Customer has a reimbursement obligation from the
amounts otherwise owed by Eagle Ford to Customer hereunder.

 

ARTICLE VIII - CUSTODY TRANSFER AND RESPONSIBILITY

 

8.1          Custody and Risk of Loss. Custody and risk of loss of Customer’s
Gas (including all components of the Gas stream) delivered hereunder shall pass
from Customer to Eagle Ford at the Points of Delivery. Custody and risk of loss
of Customer’s Residue Gas shall pass from Eagle Ford to Customer at the Points
of Redelivery.

 

8.2          Responsibility. Customer shall be in control and possession of Gas
and liquid

 

8

--------------------------------------------------------------------------------


 

hydrocarbons and responsible for any injuries, claims, liabilities, or damages
caused thereby until the same shall have been delivered to Eagle Ford at the
Points of Delivery. After such delivery, as between Eagle Ford and Customer,
Eagle Ford shall be in possession and control thereof and responsible for any
injuries, claims, liabilities, or damages caused thereby until redelivery of
Residue Gas to Customer or its designee at the Points of Redelivery.

 

ARTICLE IX – LIQUEFIABLE HYDROCARBON CONTENT TESTS

 

9.1          Frequency. Eagle Ford or Eagle Ford’s designee shall use an online
gas chromatograph at each Point of Delivery described on Exhibit “A” to
determine liquefiable hydrocarbon content, and other pertinent properties of
Customer’s Gas at the Points of Delivery by standard test methods then in use in
the industry and approved by the Parties hereto.

 

ARTICLE X – MEASUREMENT

 

10.1        Assumed Atmospheric Pressure. The average atmospheric pressure shall
be assumed to be fourteen and seven tenths pounds per square inch (14.7 psi) at
the Points of Delivery.

 

10.2        Unit of Volume. The unit of volume for measurement of Gas for all
purposes shall be one (1) cubic foot of Gas at a base temperature of sixty
degrees Fahrenheit (60º F.) and at a base pressure of fourteen and seventy-three
hundredths pounds per square inch absolute (14.73 psia).  Where measurement is
by orifice meter, all fundamental constants, observations, records and
procedures involved in the determination and/or verification of the quantity and
other characteristics of Gas delivered hereunder shall be made according to the
latest revision of ANSI/API 2530-92 Chapter 14.3, Part 1-4 (AGA Report No. 3),
with any revisions, amendments or supplements, unless otherwise specified
herein.

 

10.3        Adjustment for Supercompressibility. Adjustment to measured Gas
volumes for the effects of supercompressibility shall be made according to the
latest revision of AGA report No. 8 “Compressibility and Super Compressibility
for natural gas and Other Hydrocarbon gases,” as amended from time to time.  The
measuring Party shall use an onsite gas chromatograph at each delivery point
described Exhibit “A” to obtain representative relative density, gas
composition, and heating values of the Gas delivered or received as may be
required to compute such adjustments.    The supercompressibility will be
calculated using the latest Gas analysis, flowing temperature and pressure. When
electronic flow measurement is used, the Daily flow data will be calculated
using the method set forth in AGA Report No. 8 Detailed Method.

 

10.4        Determination of Heating Value. The heating value of the Gas may be
determined by the use of a chromatograph. The arithmetical average of the hourly
heating value recorded by a recording instrument during periods of flow each day
shall be considered as the heating value of the Gas delivered hereunder during
such day. The samples shall be analyzed on the measuring Party’s chromatograph.
The result of a sample shall be applied to Gas deliveries during the month. All
heating value determinations made with a chromatograph shall use physical Gas
constants for Gas compounds as outlined in the latest revision of GPA 2145 or
revisions to related reports to which the Parties may mutually agree. Heating
value shall be determined to the nearest whole Btu.

 

10.5        Determination of Flowing Temperature. The temperature of the Gas
flowing through the meter or meters shall be determined by the continuous use of
a recording thermometer installed so that it will properly record the
temperature of the Gas flowing through the

 

9

--------------------------------------------------------------------------------


 

meter. The average of the temperature recorded each day shall be used in
computing the volumes of Gas for that Day. Temperature shall be determined to
the nearest whole degree in Fahrenheit.

 

10.6        Determination of Specific Gravity. The specific gravity of the Gas
flowing through the meter or meters shall be determined by the use of a
chromatograph so that it will properly record the specific gravity of the Gas
flowing through the meter or meters. The average of specific gravity recorded
each Day shall be used in computing the volume of Gas for that Day.  All
specific gravity determinations made with a chromatograph shall use physical
constants for Gas compounds as outlined in the latest revision of GPA 2145 or
revisions to related Reports to which the Parties may mutually agree. Specific
gravity shall be determined to the nearest one thousandth (0.001).

 

ARTICLE XI – MEASURING EQUIPMENT AND TESTING

 

11.1        Equipment. At or near each Point of Delivery and Point of
Redelivery, Eagle Ford, or its designee, shall, at its expense, install, operate
and maintain in accurate working order, the meters, electronic flow measurement
computers, instruments and equipment of standard type necessary to measure the
Gas to be delivered and redelivered hereunder.  The Gas meters shall conform to
the latest edition of the applicable AGA/API standards.  The metering and other
equipment installed, together with any buildings erected for such equipment,
shall be and remain the property of Eagle Ford or its designee.

 

As specified by Eagle Ford, all measuring stations provided hereunder shall be
equipped with orifice meter runs, electronic flow computer, recording gauges or
other types of meter or meters of standard make and design commonly accepted in
the natural gas industry in order to accurately measure the Gas delivered
hereunder. A computer, transducers and other associated sensing devices will be
installed to accurately measure the Gas delivered hereunder in accordance with
A.G.A. Report Nos. 3, 5, 6, and 7, as appropriate.  The values for gross heating
value, specific gravity and Gas composition shall be real time data from an
onsite gas chromatograph.

 

11.2        Calibration and Tests of Meters. The measuring Party shall calibrate
chromatographs at least once each month against a standard Gas sample. All other
measuring equipment shall be calibrated and adjusted as necessary by the
measuring Party or as frequently as deemed necessary, but not less frequently
than once each month. Customer may, at its option, be present for such
calibration and adjustment. Eagle Ford shall give Customer notice of the time of
all tests sufficiently in advance of conducting same so that the Parties may
conveniently have their representatives present. Following any test, any
measuring equipment found to be inaccurate to any degree shall be adjusted
immediately to measure accurately.  Each Party shall have the right, at any
time, to challenge the accuracy of any measuring equipment used hereunder and
may request additional tests. If, upon testing, the challenged equipment is
found to be in error, then it shall be repaired and calibrated. The cost of any
such special testing, repair and calibration shall be borne by the Party
requiring the special test if the percentage of inaccuracy is found to be two
percent (2%) or less, or one percent (1%) if electronic flow measurement
equipment is utilized.  Otherwise, the cost shall be borne by the Party
operating the challenged measuring equipment.

 

11.3        Access to Meters and Records. The other Party shall have access at
all reasonable times to the measuring equipment and all other instruments used
by the measuring Party in determining the measurement and quality of the Gas
delivered hereunder, but the reading, calibrating, and adjusting thereof shall
be done only by employees, agents or representatives of the measuring Party. 
The measuring Party shall keep on file copies of original

 

10

--------------------------------------------------------------------------------


 

records for a period of three (3) years for mutual use of Eagle Ford and
Customer. Upon request, the measuring Party shall submit to the other Party
copies of original records from such equipment, subject to return by the Party
within sixty (60) Days after receipt thereof.

 

11.4        Correction of Metering Errors. If, upon any test, the measuring
equipment, in the aggregate for any measurement facility, is found to be
inaccurate by more than one percent (1%), registration thereof and any payments
based upon such registration shall be corrected at the rate of such inaccuracy
for any period of inaccuracy which is definitely known or agreed upon; provided,
however, if such period is not definitely known or agreed upon, then such
registration and payment shall be corrected for a period extending back one-half
(1/2) of the time elapsed since the last Day of calibration.

 

11.5        Failure of Meters. If, for any reason, the measuring equipment is
out of service or out of repair so that the quantity of Gas delivered hereunder
through such measuring equipment cannot be ascertained or computed from the
readings thereof, the quantity of Gas so delivered during the period such
equipment is out of service or out of repair shall be estimated and agreed upon
by Eagle Ford and Customer upon the basis of the best available data, using the
first of the following methods which is feasible:

 

(a)           By using the registration of any duplicate measuring equipment
installed by the measuring Party, if installed and registering correctly;

 

(b)           By using the registration of any check measuring equipment of the
other Party, if installed and registered accurately;

 

(c)           By correcting the error if the percentage of error is
ascertainable by calibration, test or mathematical calculation;

 

(d)           By estimating the quantity of deliveries by using the volumes
delivered under similar conditions during preceding periods when the measuring
equipment was registering accurately.

 

11.6        Check Measuring Equipment. Customer may install, maintain and
operate at its own expense, at or near the Points of Delivery, such check
measuring equipment as desired; provided, however, that such equipment shall be
installed so as not to interfere with the operation of any other measuring
equipment. Eagle Ford shall have access to such check measuring equipment at all
reasonable times, but the reading, calibration and adjusting thereof and the
changing of charts shall be done only by Customer.  Customer will have access to
a separate set of taps for check measurement purposes.

 

11.7        New Measurement Techniques. If, at any time during the term hereof,
a new method or technique is developed with respect to Gas measurement or
liquids measurement or to the determination of the factors used in such
measurements, such new method or technique may be substituted for the method set
forth in this Article XI when the Party employing such new method or technique
receives consent from the other Party.

 

11.8        Liquid Measurement. Eagle Ford, or its designee, shall measure Plant
Products by utilizing meters operated and maintained in accordance with
recognized industry standards. Measurement procedures and calculations will be
in accordance with the API Manual of Petroleum Measurement. Meter tests and
calibration will be conducted as determined by Eagle Ford, but at least once
each Month. Procedures used in testing and calibration will be in accordance
with the aforementioned API Manual of Petroleum Measurement to ensure
measurement accuracy to within one-half of one percent. Consecutive meter
factors differing by more than 50/10,000 will result in an adjustment to
recorded volumes. The readings, calibrations

 

11

--------------------------------------------------------------------------------


 

and adjustments of the measuring equipment shall be done by employees or agents
of Eagle Ford. Eagle Ford shall notify Customer in advance of the performance of
tests and calibrations so that Customer may have its representative present as a
witness at the Points of Delivery.

 

ARTICLE XII – ALLOCATIONS

 

12.1        Allocation of Plant Products.  From the results of the liquefiable
hydrocarbon content tests and the quantity of Gas delivered to the Points of
Delivery for each Month, there shall be determined the total theoretical gallons
of each Plant Product contained in Customer’s Gas.  The total amount of each
Plant Product assumed to be recovered and saved in the Plant during each Month
shall be fixed at recoveries as set forth in Section 6.2 (subject to Sections
6.5 and 6.6) and multiplied by Customer’s total theoretical gallons of each
Plant Product.

 

12.2        Allocation of Plant Fuel, Flare and Losses.  The quantity of the Gas
that is assumed to be consumed as Plant Fuel, Flare and Losses stated in MMBtu,
shall be deemed to be the percentage of the quantity of Gas in MMBtu delivered
at the Points of Delivery as set forth in Section 6.2.

 

12.3        Hydrocarbon Shrinkage. Hydrocarbon Shrinkage shall be calculated by
Eagle Ford each Month by multiplying the number of gallons of each component of
Plant Products attributable to Customer’s Gas by the Btu equivalent of each such
component as set forth in the GPA Technical Standards Publication No. 2145-09,
as revised from time to time and so adjusted to 60°F and 14.73 psia pressure
base.  The aggregate Btu of all such components shall constitute the Hydrocarbon
Shrinkage hereunder.

 

ARTICLE XIII – GAS QUALITY

 

13.1        Specifications.  Customer shall deliver at the Points of Delivery
merchantable pipeline quality Gas that conforms to the following quality
specifications:

 

(a)         The Gas shall be free of water and other objectionable liquids at
the temperature and pressure at which the Gas is delivered to Eagle Ford and
shall in no event contain water vapor in excess of seven (7) pounds per one
million (1,000,000) cubic feet, measured at fourteen and seventy-three
hundredths pounds per square inch absolute (14.73 psia) at a standard
temperature of sixty degrees Fahrenheit (60° F.).

 

(b)         The Gas shall not contain more than twenty-five hundredths (.25) of
one grain of hydrogen sulfide per one hundred (100) cubic feet as determined by
quantitative methods in general use within the natural gas industry and as
mutually acceptable to the Parties hereto.

 

(c)          The Gas shall not contain more than one half (.50) of one grain of
total sulfur per one hundred (100) cubic feet as determined by quantitative
methods in general use within the natural gas industry and as mutually
acceptable to the Parties hereto.

 

(d)         The Gas shall not contain more than three tenths (.3) of one grain
of mercaptans per one hundred (100) cubic feet as determined by quantitative
methods in general use within the natural gas industry and as mutually
acceptable to the Parties hereto.

 

12

--------------------------------------------------------------------------------


 

(e)          The Gas shall not contain in excess of:

 

i.                                          [*****] percent ([*****]%) by volume
of carbon dioxide (CO2);

 

ii.                                       Ten parts per million (10 ppm) by
volume of oxygen (O2);

 

iii.                                    Three percent (3%) by volume of nitrogen
(N2);

 

iv.                                   In the aggregate, four percent (4%) by
volume of non-hydrocarbons.

 

(f)           The Gas shall contain no carbon monoxide, halogens, unsaturated
hydrocarbons, and not more than four hundred parts per million (400 ppm) of
hydrogen.

 

(g) The Gas shall have a temperature of not more than one hundred and twenty
degrees Fahrenheit (120° F.) and not less than forty degrees Fahrenheit (40° F).

 

(h) The Gas shall be commercially free from gum, gum-forming constituents, or
other objectionable liquid or solid matter which might become separated from the
Gas in the course of transmission through pipelines.

 

(i)             Subject to the provisions of this Section 13.1 and the
constituents allowed herein, the Gas shall be free of any and all corrosive
materials that may, in Eagle Ford’s determination, be harmful to any of its or
its designees’ facilities.

 

(j)            The Gas shall have a minimum weighted average GPM of [*****] at
the Points of Delivery; however the minimum GPM at any Point of Delivery is
[*****].

 

13.2        Failure to Meet Specifications. If any Gas subject hereto fails to
meet an applicable quality specification, Eagle Ford shall have the right to
waive such failure and to continue to receive such Gas. If Eagle Ford refuses to
receive such Gas and if Customer does not elect to treat the Gas so as to cause
the same to meet such quality specification, then Customer shall stop the
delivery of the Gas that fails to meet such quality specification. Customer’s
failure to conform to such gas qualities (and Eagle’s refusal to take out of
spec Gas) does not relieve Customer of any obligations hereunder.

 

ARTICLE XIV – PRESSURES

 

14.1        Customer’s Delivery Pressure.  Customer shall deliver Gas to Eagle
Ford at the Points of Delivery at pressures sufficient to allow the Gas to enter
the Gathering System, but not at pressures in excess of 1200 psig or the maximum
allowable operating pressure of the Gathering System (“MAOP”) whichever is
lower, as it may exist from time to time, at the Points of Delivery. Eagle Ford
is under no obligation to modify its line pressures to permit the entry of
Customer’s Gas into the Gathering System.  Customer may install compression at
its own cost and expense.  Customer shall equip its compression and production
equipment, if any, (i) with overpressure relief or shut-off devices to prevent
delivery to Eagle Ford in excess of the MAOP, (ii) with Gas cooling equipment to
prevent discharge temperatures above 120° F. into the Gathering System, and
(iii) with pulsation dampening equipment acceptable to Eagle Ford to minimize
pulsation induced measurement errors.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XV – ACCOUNTING

 

15.1        Payment.  On or before the 25th Day of each Month, Eagle Ford shall
pay Customer by wire transfer and provide a net settlement statement setting
forth the amount due to Customer for Gas received hereunder during the prior
Month.  Eagle Ford shall make payment to Customer for the value of the Plant
Products less all fees and other charges applicable hereunder. Such payment and
net settlement statement  shall include, by each Point of Delivery, the
calculation of Hydrocarbon Shrinkage, Imbalance, Plant Products, PTR, Residue
Gas, and any applicable cash-out as provided in Section 4.3 hereof. In addition,
the net settlement statement shall include a calculation of the cumulative
amount of Gas delivered (subject to volume credited in accordance with
Section 5.6, if any) during the applicable Contract Period. Any cash-out amounts
due Customer shall be included in Eagle Ford’s payment to Customer and any
cash-out amounts due Eagle Ford shall be deducted from Eagle Ford’s payment to
Customer.

 

If any amount is due Eagle Ford at the end of each Contract Period under
Section 5.3, then Eagle Ford shall, within forty-five (45) Days after the end of
such Contract Period, furnish Customer a detailed accounting of and invoice for
such payment due Eagle Ford, based on the calculations provided in Section 5.3. 
Customer shall make payment to Eagle Ford by wire transfer within fifteen (15)
Days from receipt of such invoice.

 

15.2        Information.  Upon receipt of a written request by Eagle Ford,
Customer will furnish to Eagle Ford copies of any and all forms filed by
Customer and/or its operators with any state or federal regulatory agency
covering Gas subject to this Agreement.  Additionally, Eagle Ford and Customer
shall each preserve all records applicable to this Agreement, including all test
and measurement data and charts, for a period of at least 24 Months following
the end of each calendar year, or such longer periods as shall be required under
law or regulation.  Notwithstanding anything in this Agreement to the contrary,
the Parties’ respective rights and obligations under this Section 15.2 shall
survive termination of this Agreement.

 

15.3       Audits.  Either Party, upon notice in writing to the other Party and
upon execution of a mutually acceptable confidentiality agreement which is
typical of this type of audit, shall have the right at reasonable hours to audit
the accounts and records relating to any invoice under this Agreement within the
24 Month period following the end of the calendar year in which an invoice was
rendered; provided, however, that the auditing Party must make a claim in
writing upon the other Party for all discrepancies disclosed by said audit
within said 24 Months.  Any audit shall be conducted by the auditing Party or
its representative at the auditing Party’s expense. Any invoices shall be final
as to all Parties unless questioned within said 24 Months.  Notwithstanding
anything in this Agreement to the contrary, the Parties’ respective rights and
obligations under this Section 15.3 shall survive termination of this Agreement.

 

ARTICLE XVI – FORCE MAJEURE

 

16.1       Definition.  Subject to the other provisions of this Agreement, if
either Party is rendered unable, wholly or in part, by Force Majeure to carry
out its obligations under this Agreement, other than to make payments when due
hereunder, it is agreed that, on such Party’s giving notice and reasonably full
particulars of such Force Majeure in writing or by facsimile to the other Party
within a reasonable time after the occurrence of the cause relied on, the
obligations of the Party giving such notice, so far as they are affected by
Force Majeure, shall be suspended during the continuance of any inability so
caused, but for no longer period, and such cause shall so far as possible be
remedied with all reasonable dispatch, if economically justifiable. The term

 

14

--------------------------------------------------------------------------------


 

“Force Majeure,” as employed herein, shall mean acts of God, strikes, lockouts
or other industrial disturbances, acts of the public enemy, wars, blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
storms, hurricanes, floods, high water washouts, arrests and restraints of
government and people, civil disturbances, explosions, breakage or accident to
machinery or lines of pipe, unscheduled maintenance to machinery and equipment,
freezing of wells or lines of pipe, partial or entire failure of wells, the
failure of third parties to transport, process, deliver, and receive Gas subject
hereto as a documented consequence of an event of Force Majeure, and any other
causes, whether of the kind herein enumerated or otherwise, not reasonably
within the control of the Party claiming suspension.

 

Such term shall likewise include (a) in those instances where either Party is
required to obtain servitudes, rights-of-way grants, permits or licenses to
enable such Party to perform hereunder, the inability of such Party to acquire,
or the delays on the part of such Party in acquiring, at reasonable cost and
after the exercise of reasonable diligence, such servitudes, rights-of-way
grants, permits or licenses, and (b) in those instances where either Party
hereto is required to furnish materials and supplies for the purpose of
constructing or maintaining facilities or is required to secure permits or
permissions from any governmental agency to enable such Party to perform
hereunder, the inability of such Party to acquire, or the delays on the part of
such Party in acquiring, at reasonable costs and after the exercise of
reasonable diligence, such materials and supplies, permits and permissions.

 

16.2        Strikes and Lockouts. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party having the difficulty, and that the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of an opposing
Party when such course is inadvisable in the discretion of the Party having the
difficulty.

 

16.3       Facilities Loss. In the event of loss of or damage to all or a
substantial part of the Gathering System, the KMTP pipeline, or the Plant for
any cause, then neither Eagle Ford nor KMTP nor Copano Processing shall have any
obligation to repair, rebuild, or replace same. The requirement in Section 16.1
above that any Force Majeure shall be remedied with all reasonable dispatch
shall not apply in such event.  If such event occurs and it is determined that
such facilities will not be repaired, rebuilt, or replaced, then this Agreement
shall terminate with no further obligation on the part of either Party (with the
exception of obligations incurred before the effective date of termination,
including amounts due for Gas delivered at the Points of Delivery prior to such
event) and any accumulated obligation related to the Period Quantity Commitment,
if any, will be waived.

 

ARTICLE XVII – NOTICES

 

17.1        Addresses.             All notices provided for herein shall be in
writing at the addresses listed below or to such other address either Party
shall designate by written notice.  Such notices shall be sent by certified U.S.
mail, return receipt requested, postage prepaid, by facsimile, or by courier. 
Notices sent by certified mail or courier shall be deemed provided upon delivery
as evidenced by the receipt of delivery.  Notices sent by facsimile shall be
deemed to have been provided upon the sending Party’s receipt of its facsimile
machine’s confirmation of successful transmission; however, if the Day on which
such facsimile is received is not a Business Day or is after five p.m. on a
Business Day, then such facsimile shall be deemed to have been provided on

 

15

--------------------------------------------------------------------------------


 

the next following Business Day.

 

To Customer:

 

Gas Scheduling

Attn: Gas Control

Street Address or P.O. Box 1775 Sherman Street, Suite 1200

City, State Zip Denver, CO  80203

Telephone:            303-861-8140

Facsimile:              303-830-2216

E-mail:                   gascontrol@sm-energy.com

 

Contractual Matters

Attn:  Contract Administration

1775 Sherman Street, Suite 1200

Denver, CO 80203

 

Wiring Instructions:

 

SM Energy Company

Wells Fargo Bank West, NA

1740 Broadway, Denver, CO  80274

Acct:  [*****]

ABA for ACH: [*****]

ABA for Wire Transfer: [*****]

 

To Eagle Ford:

 

Attn:  Contract Services

2727 Allen Parkway, Suite 1200

Houston, Texas 77019

Telephone:            (713) 621-9547

Facsimile:              (713) 737-9047

E-mail:                   cseawright@copanoenergy.com

 

Wiring Instructions:

 

Bank:     Comerica Bank

ABA:      [*****]

Account Name:  [*****]

Account:  [*****]

 

17.2       Dispatching Notices. Eagle Ford may notify Customer in writing, by
facsimile, by electronic means, or orally by telephone followed within a
reasonable time with a written confirmation of changes in Eagle Ford’s Gas
dispatching requirements.

 

ARTICLE XVIII – WARRANTY AND INDEMNIFICATION

 

18.1       WARRANTY OF TITLE. CUSTOMER HEREBY WARRANTS TO EAGLE FORD THAT IT OR
THE OWNER FOR WHOM IT IS ACTING HAS GOOD, MERCHANTIBLE TITLE TO THE GAS
DELIVERED HEREUNDER AND THE PLANT PRODUCTS CONTAINED THEREIN, THE RIGHT TO
DELIVER AND SELL SAME, AND THAT SUCH GAS AND PLANT PRODUCTS ARE FREE FROM ALL
LIENS AND ADVERSE CLAIMS, AND CUSTOMER AGREES TO INDEMNIFY EAGLE FORD AND ITS
MEMBERS FROM AND AGAINST ANY AND ALL LIABILITIES, SUITS, ACTIONS, DEBTS,
ACCOUNTS, DAMAGES, COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES), LOSSES AND
EXPENSES ARISING

 

16

--------------------------------------------------------------------------------


 

FROM OR OUT OF ANY ADVERSE CLAIMS OF ANY AND ALL PERSONS MADE AGAINST EAGLE FORD
OR ITS MEMBERS REGARDING TITLE TO OR OWNERSHIP OF THE GAS AND PLANT PRODUCTS.

 

18.2        ADVERSE CLAIMS. IN THE EVENT ANY ADVERSE CLAIM IS ASSERTED WITH
RESPECT TO ANY OF CUSTOMER’S GAS OR PLANT PRODUCTS, EAGLE FORD MAY WITHHOLD ANY
PAYMENT DUE CUSTOMER HEREUNDER THAT RELATES TO THE SPECIFIC VOLUME OF CUSTOMER’S
GAS OR PLANT PRODUCTS AGAINST WHICH THE CLAIM IS MADE WITHOUT INTEREST UNTIL
SUCH CLAIM HAS BEEN FINALLY DETERMINED OR UNTIL CUSTOMER FURNISHES EAGLE FORD A
BOND, IN FORM AND WITH SURETIES REASONABLY ACCEPTABLE TO EAGLE FORD, CONDITIONED
TO HOLD EAGLE FORD AND ITS MEMBERS HARMLESS FROM ANY SUCH CLAIMS.

 

18.3        OWNERSHIP PAYMENTS. CUSTOMER AGREES TO PAY OR CAUSE TO BE PAID TO
THE PARTIES ENTITLED THERETO ALL WORKING INTEREST, ROYALTIES, OVERRIDING
ROYALTIES, PAYMENTS OUT OF PRODUCTION, AND OTHER LIKE CHARGES APPLICABLE TO THE
GAS AND PLANT PRODUCTS.

 

18.4        COMPLIANCE WITH REGULATIONS. CUSTOMER WARRANTS THAT ANY GAS
TRANSPORTED UNDER THIS AGREEMENT THAT IS SUBSEQUENTLY DELIVERED INTO INTERSTATE
COMMERCE SHALL BE TRANSPORTED (i) BY THE RECEIVING INTERSTATE PIPELINE ON BEHALF
OF AN INTRASTATE PIPELINE OR A LOCAL DISTRIBUTION COMPANY PURSUANT TO THE
PROVISIONS OF SECTION 311(A)(1) OF THE NATURAL GAS POLICY ACT OF 1978 AND
SUBPART B OF SECTION 284 OF THE REGULATIONS OF THE FEDERAL ENERGY REGULATORY
COMMISSION (THE “TRANSPORTATION REGULATIONS”) OR ANY SUCCESSOR AUTHORITY AND
(ii) IN COMPLIANCE WITH THE TRANSPORTATION REGULATIONS.  CUSTOMER AGREES TO
INDEMNIFY EAGLE FORD AND ITS MEMBERS FROM AND AGAINST ANY AND ALL LIABILITIES,
SUITS, ACTIONS, DEBTS, ACCOUNTS, DAMAGES, COSTS (INCLUDING REASONABLE ATTORNEYS’
FEES), LOSSES, EXPENSES, FINES AND PENALTIES ARISING FROM OR OUT OF CUSTOMER’S
BREACH OF THIS WARRANTY.

 

18.5        INDEMNIFICATION. SUBJECT TO THE OTHER PROVISIONS HEREOF,  EACH OF
EAGLE FORD AND CUSTOMER SHALL INDEMNIFY, DEFEND, AND HOLD THE OTHER AND THEIR
RESPECTIVE MEMBERS, OFFICERS, DIRECTORS, AND EMPLOYEES HARMLESS FROM CLAIMS,
DEMANDS, AND CAUSES OF ACTION OF EVERY TYPE AND CHARACTER ARISING OUT OF ITS
PERFORMANCE OR NON-PERFORMANCE UNDER THIS AGREEMENT (INCLUDING EXPENSES AND
REASONABLE ATTORNEY’S FEES RELATED THERETO) WHICH ARE ASSERTED AGAINST THE
INDEMNITEE BY ANY PERSON (INCLUDING, WITHOUT LIMITATION, CUSTOMER’S AND EAGLE
FORD’S EMPLOYEES) FOR PERSONAL INJURY, DEATH, OR LOSS OF OR DAMAGE TO PROPERTY
WHICH IS THE RESULT OF THE SOLE NEGLIGENCE OR THE SOLE WILLFUL MISCONDUCT OF THE
INDEMNITOR. WHERE PERSONAL INJURY, DEATH, OR LOSS OF OR DAMAGE TO PROPERTY IS
THE RESULT OF JOINT NEGLIGENCE OR JOINT WILLFUL MISCONDUCT OF CUSTOMER AND EAGLE
FORD, OR EITHER OF THESE TWO PARTIES, OR EITHER OF THEM AND ONE OR MORE THIRD
PARTIES, THE INDEMNITOR’S DUTY OF INDEMNIFICATION SHALL BE IN THE SAME
PROPORTION THAT THE INDEMNITOR’S NEGLIGENT ACTS OR OMISSIONS CONTRIBUTED
THERETO. IF CUSTOMER OR EAGLE FORD IS STRICTLY LIABLE UNDER LAW OR STATUTE, THE
INDEMNITOR’S DUTY OF INDEMNIFICATION SHALL BE IN THE SAME PROPORTION THAT THE
INDEMNITOR’S NEGLIGENT ACTS OR OMISSIONS CONTRIBUTED TO THE PERSONAL
INJURY, ILLNESS, DEATH OR LOSS OF OR DAMAGE TO PROPERTY FOR WHICH THE INDEMNITEE
IS

 

17

--------------------------------------------------------------------------------


 

STRICTLY LIABLE.

 

18.6        LIMITATION OF CLAIMS; SURVIVAL. EACH PARTY WAIVES ALL RIGHTS, EXCEPT
SUCH RIGHTS AS ARE OTHERWISE EXPLICITLY RETAINED HEREIN, TO CLAIM INCIDENTAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES WHICH IN ANY WAY RELATE TO A CLAIM UNDER OR A
BREACH OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, THE PARTIES’ RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THIS
ARTICLE XVIII SHALL SURVIVE TERMINATION OF THIS AGREEMENT FOR THE APPLICABLE
PERIODS OF LIMITATIONS.

 

ARTICLE XIX – SUCCESSORS AND ASSIGNS

 

19.1        Binding of Terms. All the terms and conditions of this Agreement
shall extend to and be binding upon the respective successors and assigns of the
Parties hereto.

 

19.2        Assignments. The Parties have entered into this Agreement in
anticipation of continued performance hereunder, and, accordingly, the rights
and obligations of either Party hereunder shall not be assigned without the
prior written consent of the other Party, which shall not be unreasonably
withheld or delayed. Assignments of this Agreement may be made in whole or in
part.  Without the consent of the other Party hereto, either Party hereto may
assign its rights hereunder to an affiliate which directly or indirectly owns or
is owned by or is under common control of another affiliate or affiliates of the
Party making the assignment.

 

19.3        Pledged Rights. Nothing contained in this Article shall in any way
prevent either Party from pledging or mortgaging its rights hereunder for
security of indebtedness.

 

ARTICLE XX – TERM

 

20.1        Term. This Agreement shall become binding on each Party as of
July 1, 2010, when executed by such Party, but shall become operative and
effective on the In-Service Date and shall continue and remain in full force and
effect until January 1, 2022 (“Primary Term”) and year to year thereafter,
unless terminated by either Party upon at least ninety (90) Days’ written notice
given to the other Party prior to the end of the Primary Term or any annual
extensions thereafter.  However, such termination shall not discharge any
obligations incurred before the effective date of termination by the Parties
hereunder, including payment for services rendered.

 

20.2        Early Termination. If the In-Service Date does not occur by
December 31, 2011, for any reason including Force Majeure events, Customer may
terminate this Agreement by written notice to Eagle Ford by 3:00 p.m. CST
January 12, 2012.

 

ARTICLE XXI – MISCELLANEOUS

 

21.1        Waiver. No waiver by Eagle Ford or Customer of any default of the
other Party under this Agreement shall operate as a waiver of any subsequent
default, whether of a like or a different character.

 

21.2        Performance. Any provision herein, which requires action by either
Party where a performance date is not specified, shall require performance of
such action within a reasonable time.

 

18

--------------------------------------------------------------------------------


 

21.3         Confidentiality. The terms of this Agreement, including but not
limited to quantity and price, shall not be disclosed to any third party
(excluding the affiliates and/or working interest and royalty interest owners of
the Parties) without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, except to the extent disclosure is required
by laws, rules, regulations, or orders of governmental authority or the
rules and regulations of any applicable stock exchange. Notwithstanding anything
in this Agreement to the contrary, the Parties’ respective rights and
obligations under this Section 21.3 shall survive termination of this
Agreement.  A CONFIDENTIALITY PROVISION CAN NOT BE UNILATERALLY REQUIRED IN A
GAS SALE, TRANSPORTATION OR GATHERING AGREEMENT TO WHICH A CUSTOMER IS A PARTY
AND THIS SECTION 21.3 WILL NOT BECOME A PART OF THIS AGREEMENT UNLESS CUSTOMER’S
AUTHORIZED REPRESENTATIVE HAS INITIALED THE LINE MARKED “YES, SECTION 21.3,
CONFIDENTIALITY, IS INCLUDED IN THIS AGREEMENT,” PROVIDED UNDER CUSTOMER’S
SIGNATURE BLOCK.

 

21.4        Drafting. As between the Parties hereto, it shall be conclusively
presumed that each and every provision of this Agreement was drafted jointly by
Customer and Eagle Ford.

 

21.5        Headings. The headings contained in this Agreement are used solely
for convenience and do not constitute part of the agreement between the Parties,
and they should not be used to aid in any manner in construing this Agreement.

 

21.6       APPLICABLE LAW. THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS TO ANY
PROVISION OF SUCH LAWS THAT MAY REFER THE INTERPRETATION OF THIS AGREEMENT TO
ANOTHER JURISDICTION. Notwithstanding anything in this Agreement to the
contrary, this Section 21.6 shall survive termination of this Agreement.

 

21.7         Governmental Prohibition. If any governmental authority prohibits
or otherwise conditions performance of an obligation in a manner that is
unacceptable in the sole judgment of the Party affected thereby, then the Party
so affected or prohibited may terminate this Agreement by giving written notice
to the other Party with the effective date of the termination occurring on the
first Day of the Month immediately following the Month in which the notice of
termination is given, provided that any governmental prohibition or condition
which renders this Agreement or any part hereof illegal shall result in the
immediate termination of this Agreement without regard to notice (with the
exception of obligations incurred before the effective date of termination,
including to pay for Gas delivered and not yet paid for; any accumulated
obligation related to the then-current Period Quantity Commitment will not be
waived).

 

21.8         Creditworthiness. If either Party has reasonable grounds for
insecurity regarding the performance of any obligation under this Agreement,
whether or not then due, (including, without limitation, the occurrence of a
material change in either Parties’ creditworthiness), either Party may demand
Adequate Assurance of Performance.  “Adequate Assurance of Performance” shall
mean sufficient security in the form, amount, and for the term reasonably
acceptable to the requesting Party, including, but not limited to, a standby
irrevocable letter of credit, a prepayment, or a guaranty.  In the event such
assurance is not provided or mutually agreed upon (both Parties acting
reasonably), then the requesting Party shall have the right, as applicable, to
suspend services or suspend delivery of Gas, or to terminate this Agreement,
without prior notice, in addition to any and all other remedies available to
it.  If Eagle Ford elects to suspend services or Customer elects to suspend
delivery of Gas in accordance with this Section 21.8, the obligation imposed by
Section 5.3 shall be tolled during such suspension.  Upon termination in
accordance with this Section 21.8, (a) there will be no further obligation on
the part of either Party (except

 

19

--------------------------------------------------------------------------------


 

obligations incurred before the effective date of termination, including to pay
for Gas delivered and not yet paid for and (b) any accumulated obligation
related to the Period Quantity Commitment, to the extent not tolled, will not be
waived if termination is by Eagle Ford, but will be waived if termination is by
Customer.

 

ARTICLE XXII – SIGNATURES

 

IN WITNESS WHEREOF, this Agreement is executed in multiple originals as of the
date first written above.

 

 

SM ENERGY COMPANY

 

EAGLE FORD GATHERING LLC

 

 

 

/s/ David J. Whitcomb

 

/s/ Brian D. Eckhart

David J. Whitcomb

 

Brian D. Eckhart

Vice President – Marketing

 

Senior Vice President, Transportation and Supply

 

 

IF CUSTOMER AGREES THAT SECTION 21.3, CONFIDENTIALITY SHALL BE INCLUDED IN THIS
AGREEMENT FOR THE PRIMARY TERM AND ANY EXTENSION THEREOF, PLEASE INITIAL IN THE
SPACE PROVIDED BELOW MARKED “YES”, OTHERWISE INITIAL THE SPACE MARKED “NO”.

 

x           YES, SECTION 21.3, CONFIDENTIALITY, IS INCLUDED IN THIS AGREEMENT

 

o         NO, SECTION 21.3 IS NOT INCLUDED IN THIS AGREEMENT

 

[SIGNATURE PAGE TO GAS SERVICES AGREEMENT DATED EFFECTIVE JULY 1, 2010, BETWEEN
EAGLE FORD GATHERING LLC AND SM ENERGY COMPANY]

 

20

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [*****] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT “A”

to Gas Services Agreement dated effective July 1, 2010, between

Eagle Ford Gathering LLC and SM Energy Company

(the “Agreement”)

 

POINTS OF DELIVERY

 

Eagle Ford, at its own cost and expense, shall install two (2) separate mutually
agreeable Points of Delivery as follows:

 

Bolt Ranch Point of Delivery, Webb County, TX as reflected in Exhibits “C1”

 

La Salle Area Point of Delivery, La Salle County, TX as reflected in
Exhibit “C2”.

 

Any additional points of delivery that Customer requests during the term of this
Agreement shall be installed only with Eagle Ford’s consent and at Customer’s
sole cost and expense.

 

Customer will be provided internet accounts and access to their volumes and
other available data associated with the Points of Delivery.

 

POINTS OF REDELIVERY

 

1. Kinder Morgan Texas Pipeline

 

Meter #HC5-20996

2. Houston Pipe Line Company

 

Meter #HC5-20903

3. Tennessee Gas Pipeline Company

 

Meter #HC5-20904 or Zone 0 Pool

4. Texas Eastern Transmission Company

 

TETCO So TX Pool 79501

 

The above referenced Points of Redelivery are inclusive of any header delivery
fees as part of the Service Fee.  Should additional Redelivery Points be added
in the future, Customer shall have the right to add such points at a fee to be
negotiated on a case by case basis.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

To Gas Services Agreement dated effective July 1, 2010, between

Eagle Ford Gathering LLC and SM Energy Company

(the “Agreement”)

 

GRAPHIC [g176471ki07i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C1”

To Gas Services Agreement dated effective July 1, 2010, between

Eagle Ford Gathering LLC and SM Energy Company

(the “Agreement”)

 

GRAPHIC [g176471ki09i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C2”

To Gas Services Agreement dated effective July 1, 2010, between

Eagle Ford Gathering LLC and SM Energy Company

(the “Agreement”)

 

GRAPHIC [g176471ki11i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

Nomination Form

 

Eagle Ford Gathering LLC

 

 

 

 

 

 

 

 

 

1. First of the Month         

 

Please send Nomination Request to:

 

 

 

 

 

 

 

 

 

 

 

 

2. Nomination Change         

 

Copano Processing, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

3. Same Day Change         

 

david.velen@copanoenergy.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

glenn.cook@copanoenergy.com

 

 

 

 

 

 

 

 

 

 

 

 

Attn:   Energy Services

 

nominations@copanoenergy.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transportation Nomination Request

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eagle Ford Contract #

 

 

 

Start Date:                       1, 2011

 

 

 

Stop Date EOM

 

 

 

Page  1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telecopy

Shipper:

 

 

 

On Behalf of/Agent For

 

Nominator

 

 

 

Telephone Number

 

Number

SM Energy Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please indicate:

 

 

 

 

 

Meter

 

Meter

 

Volume

 

Upstream/Downstream Confirmation

 

 

RP-Redelivery Pt, MP-Measure

 

 

 

 

 

Number

 

Name

 

MMBTU/D

 

 

 

 

Pt, IM-Imbalance Makeup

 

 

 

 

 

 

 

 

 

(DRY)

 

Contact Name/Number

 

Contract Number

 

MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MP

 

RP

 

IM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

 

o

 

o

 

 

 

KMTP I#44666

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

PTR

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

Total Residue

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

x

 

o

 

HC5-20996

 

KMTP @ HCP Tailgate

 

 

 

 

 

 

 

 

 

 

o

 

x

 

o

 

HC5-20904

 

Tenn @ HCP Tailgate

 

 

 

 

 

 

 

 

 

 

o

 

x

 

o

 

HC5-20900

 

TETCO @ HCP Tailgate

 

 

 

 

 

 

 

 

 

 

o

 

x

 

o

 

HC5—20903

 

HPL @ HCP Tailgate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Receipts

 

 

 

 

 

Total Deliveries

 

--------------------------------------------------------------------------------